Case 4:18-cv-00519-ALM Document 138 Filed 11/04/20 Page 1 of 3 PageID #: 4065



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                                 Civil Action No. 4:18-cv-00469-ALM

                       Plaintiff,

        v.                                           JURY TRIAL DEMANDED

SEATTLE SPINCO, INC., ET AL.,

                       Defendants.


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                                 Civil Action No. 4:18-cv-00501-ALM
Plaintiffs,

v.                                                   JURY TRIAL DEMANDED

WELLS FARGO, N.A.

Defendant.


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                                 Civil Action No. 4:18-cv-00519-ALM
               Plaintiffs,

        v.
                                                     JURY TRIAL DEMANDED
BANK OF AMERICA, N.A.,

               Defendant.



                     NOTICE OF INTENT TO REQUEST REDACTION

        Notice is hereby given that a statement of redaction will be submitted to the court

reporter within 21 days from the filing of the transcript with the Clerk of Court. The proceeding

occurred on May 19, 2020 and was reported by Ms. Jan Mason, the court reporter.


                                                 1
Case 4:18-cv-00519-ALM Document 138 Filed 11/04/20 Page 2 of 3 PageID #: 4066



Dated: November 4, 2020                   Respectfully submitted,

                                          By: /s/ Robert F. Kramer

                                          Robert F. Kramer
                                          CA Bar No. 181706 (Admitted E.D. Texas)
                                          rkramer@feinday.com
                                          M. Elizabeth Day
                                          CA Bar No. 177125(Admitted E.D. Texas)
                                          eday@feinday.com
                                          David Alberti
                                          CA Bar No. 220625 (pro hac vice pending)
                                          dalberti@feinday@com
                                          Sal Lim
                                          CA Bar No. 211836 (pro hac vice pending)
                                          slim@feinday.com
                                          Russell S. Tonkovich
                                          CA Bar No. 233280 (Admitted E.D. Texas)
                                          rtonkovich@feinday.com
                                          Marc C. Belloli
                                          CA Bar No. 244290 (pro hac vice pending)
                                          mbelloli@feinday.com
                                          Sven Raz
                                          CA Bar No. 222262 (pro hac vice pending)
                                          sraz@feinday.com
                                          Andrew Hamill (Admitted E.D. Texas)
                                          CA Bar No. 251156
                                          ahamill@feinday.com
                                          FEINBERG DAY KRAMER ALBERTI
                                          LIM TONKOVICH & BELLOLI LLP
                                          577 Airport Boulevard, Suite 250
                                          Burlingame, California 94010
                                          Telephone: (650) 514-2747
                                          Facsimile: (650) 618-4368
                                          Deron R. Dacus
                                          TX Bar No. 00790553
                                          THE DACUS FIRM, PC
                                          821 ESE Loop 323, Suite 430
                                          Tyler, TX 75701
                                          902/705-1117 Fax: 903/581-2543
                                          Email: ddacus@dacusfirm.com
                                          Clyde M. Siebman
                                          TX Bar No. 18341600
                                          Siebman, Forrest, Burg & Smith LLP
                                          Federal Courthouse Square
                                          300 North Travis St.
                                          Sherman, TX 75090
                                          908/870-0070 Fax: 903/870-0066
                                          Email: clydesiebman@siebman.com
                                          ATTORNEYS FOR PLAINTIFF

                                      2
Case 4:18-cv-00519-ALM Document 138 Filed 11/04/20 Page 3 of 3 PageID #: 4067




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 4, 2020, a true and correct copy of the foregoing
instrument has been served on all counsel of record and the court reporter.

                                            /s/ Robert F. Kramer




                                               3
